                                Case20-13438-SMG
                               Case  20-13363-PGH Doc
                                                   Doc9-2
                                                       2 Filed
                                                          Filed03/12/20
                                                                03/19/20 Page
                                                                          Page11ofof22




  Debtor   name     ELtr":.sf,yf.     Qt+iftllq &Sl
  united states Bankruptcy court    rortn"' 3c){ihER}'l           District ol

                        rJL\               t-'363 -P6 A                                                                                       E    Check il this is an
  case number (rknown):                -                                                                                                           amended tiling




Official Form 204
Ghapter 11 or Chapter 9 Cases: List of Greditors Who Have the 2O Largest
Unsecured Glaims and Are Not lnsiders                                    lp;ls
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter I case. lnolude claims which the debtor
dispuies. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. S 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


 Name of creditor and complele       Name, telephone number, and           Nature of the   claim lndicate    il       Amount of unsecured claim
 mailing address, including zip code email address ol creditor             (for example, trade claim    is            l{ the claim is fully unsecured, fill in only unsecured
                                     contact                               debls. bank loans, contingent,
                                                                           professional                           -   claim amount. lt claim is partially secured, fill in
                                                                                                 unliquidated, total claim amount and deduction for value of
                                                                           services, and         or   disputed        collateral or setolf to calculate unsecured claim.
                                                                           government
                                                                           contracls)
                                                                                                                      Total claim,   il   Deduction ,or      Unsecured
                                                                                                                      pariially           value ot           claim
                                                                                                                      secured             collaleral or
                                                                                                                                          selofl
  J..Ni    C IJ I   C   Bfu.. LSTE,'JA     TR                              tr0'i6nngr"-*tT                                                                 t3.f,?,$-
  9o5c,hr'O.               DAP\B[^Q
  tlae Bq rxLll                A\]t   "#l'FC
  Ir\   rNlirrrL33l3l

  |E*c RE6r1;                                                               IR\oE                                                                           6,ece          -
  ritcsnr9 1Erl                                                             C€ST
  fturPAnlc 6ct\,fe3fr1




                                                                                                                  Exhibit "B"



Ofticial Form 204              Chapter 11 or Chapter 9 Cases: List ol Creditors Who Have the 20 Largest Unsecured Claims                                        page   1
                               Case
                                Case20-13438-SMG
                                     20-13363-PGH Doc
                                                   Doc9-2
                                                       2 Filed
                                                          Filed03/12/20
                                                                03/19/20 Page
                                                                          Page22ofof22



                                                                                                         case number 1,rm,,",   &Q - l,37(3*             kil
       Name ot creditor and complete                 Name, telephone number, and   Nature ol the claim lndicate    il   Amount of unsecured claim
       mailing address, including zip code           email address ot creditor     (for example. trade    claim is      lf the claim is lully unsecured, fill in only unsecured
                                                     contact                       debts. bank loans,     contingent!   claim amounl. l{ claim is parlially secured, fill in
                                                                                   professional           unliquidated, total claim amount and deduction for value of
                                                                                   services, and          or disputed   collateral or setof, to calculate unsecured claim.
                                                                                   government
                                                                                   contracts)

                                                                                                                          Total claim, if    Deduclion ror      Unsecured
                                                                                                                          parlially          value ol           claim
                                                                                                                          secured            collateral cr
                                                                                                                                             seloft

o




10




10




13




14




15




16




17




18




io




     Official Form 204           Chapter     1   1   or Chapter g Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
